DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 8-11, in the reply filed on 16 November 2020 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 16 November 2020.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities: 
It is suggested to amend "precipitate" to "precipitates" in line 17 of claim 8. 
It is suggested to insert "elements" between "more" and "selected" in lines 2-3 of claim 9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites "…in a plate thickness central segregation area satisfy…" in lines 20-21 of claim 8.  It is unclear what a plate thickness central segregation area is or what distinguishes such an area from the rest of the plate.  While the specification as filed (see [0011-0013] and [0050]) indicates that this area is where Mn and P are concentrated, it is unclear at what point the central segregation area begins.  The Examiner will interpret this region in the broadest reasonable manner to be drawn to the non-surface volume of the steel plate.  
	Claims 10 and 11 recite "wherein a reduction of area in a tensile test after subjection to temper embrittlement treatment and subsequent hydrogen embrittlement treatment is 10 % or more" in the respective claims.  It is unclear what specifically is being subjected to temper embrittlement treatment.  It is advised to use the following phrasing: "wherein a reduction of area in a tensile test of the abrasion-resistant steel plate after subjecting the abrasion-resistant steel plate to temper embrittlement treatment and subsequent hydrogen embrittlement treatment is 10 % or more."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-197810 (JP '810) in view of US 2017/0096724.  The Examiner has provided a machine translation of JP 2007-197810 (JP '810).  The citation of the prior art in this rejection refers to the machine translation.
Regarding claim 8, JP '810 discloses a steel plate (p. 9 line 352) with a composition comprising (in mass%) C: 0.20-0.50%, Si: 0.1-1.0%, Mn: 0.1-2.0%, P: ≤0.02%, S: ≤0.02%, Cr: 0.1-3.0%, Ti: 0.2-1.0%, B: 0.0003-0.01%, Al: <0.08%, N: <0.01%, and a balance of Fe and impurities (see generally pages 4-7).  The plate of JP '810 has a microstructure that can be selected to be >90% martensite and a balance of retained austenite (p. 8 lines 311-314).  JP '810 additionally teaches that their plate has a number density of Ti carbide (TiC) precipitate having a size of 0.5 µm or more is 400 particles/mm2 or more (p. 7 lines 264-284).  One of ordinary skill in the art would seek to have the microstructure and composition be substantially uniform throughout, including the middle of the manufactured plate and 1mm past the surface, in order to imbue the manufactured plate with substantially uniform properties; note additionally that the manufactured plate of JP '810 has a thickness of about 15mm (p. 9 line 352).
JP '810 is silent as to the Mn concentration over the depth of the sheet and the prior austenite grain size.
However, US '724 teaches that it is advantageous to limit the Mn segregation throughout a steel sheet (i.e., plate) to improve toughness [0033] and to limit the average prior γ (austenite) grains to 10 µm or less to improve delayed fracture resistance [0066].  US '724 is in the same field of endeavor as JP '810 as both disclosures relate to steel sheets.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to manufacture the plate of JP '810 such that it has a substantially uniform Mn content throughout to improve toughness and have the prior austenite grains reduced to an average size of 10 µm or less to improve delayed fracture resistance as taught by US '724.  By making the Mn content substantially uniform and reducing P as taught by JP '810 (p. 5 lines 175-182), one of ordinary skill arrives at a maximum for the recited expression 
Regarding claim 9, the steel of JP '810 additionally contains (in mass%) 0.2-2.0% of Mo (p. 5 lines 198-205).  The steel of JP '810 may additionally be selected to contain (in mass%) 0.1-2.0% of Cu and 0.1-10% of Ni (p. 6 lines 231-232).
Regarding claims 10-11,  Both JP '810 and US '724 are silent as to their steels possessing a property of a reduction of area in a tensile test after subjection to temper embrittlement treatment and subsequent hydrogen embrittlement treatment is 10% or more.  Per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)."  The steel plate of the obvious combination of JP '810 and US '724 can be selected by one of ordinary skill in the art to possess both a chemical composition and microstructure that are substantially identical to the claimed steel plate.  prima facie case of obviousness against the instant claims has been shown in the steel plate of the obvious combination of JP '810 in view of US '724.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional art cited but not relied upon relates to similar abrasion-resistant steels.
US 5,284,529 discloses an abrasion-resistant steel that consists essentially of (in wt. %) 0.05-0.45% C, 0.1-1% Si, 0.1-2% Mn, 0.05-1.5% Ti and the balance being Fe and inevitable impurities, the steel includes at least 200 of precipitates of 1 µm or more in particle size per 1 mm2 and the precipitates contains Ti.  In addition to the above basic elements, at least one element (in wt. %) selected from the group consisting of 0.1-2% Cu, 0.1-10% Ni, 0.1-3% Cr, 0.1-3% Mo and 0.0003-0.01% B is added to steel or at least one element (in wt. %) selected from the group consisting of 0.005-1% Nb and 0.01-1% V is added to the steel. 
US 2014/0090755 discloses an abrasion resistant steel plate or steel sheet and a method for manufacturing the same.  A steel plate or steel sheet has a composition containing 0.20-0.27% C, 0.05-1% Si, 0.3-0.9% Mn, P, S, 0.005-0.025% Nb, 0.008-0.02% Ti, 0.1% or less Al, and 0.001-0.006% N on a mass% basis, the composition further containing one or more of Cr, Mo, W, and B, the composition containing one or more of Cu, Ni, V, an REM, Ca, and Mg as required, the remainder being Fe and inevitable impurities.  After being heated, a semi-finished product having the steel composition is hot-rolled and is subjected to reheat-quenching or direct quenching.
US 2015/0007904 discloses in an abrasion resistant welded steel pipe, each of a base material and a weld metal contains specific amounts of chemical composition.  The base material 2 or less.  The abrasion resistant welded steel pipe that can be produced at high productivity and low cost with no reduction in weld crack resistance can be provided. 
US 2016/0060721 discloses abrasion resistant steel plates with excellent low-temperature toughness and hydrogen embrittlement resistance having a Brinell hardness of 401 or more, and methods for manufacturing such steel plates.  The steel plates have a lath martensitic structure with an average grain size of not more than 20 µm, and the steel plates include fine precipitates that are 50 nm or less in diameter and that have a density of 50 or more particles per 100 µm2.  Additionally, the steel plates include, by mass %, C: 0.2-0.3%, Si: 0.05-0.5%, Mn: 0.5-1.5%, Cr: 0.05-1.2%, Nb: 0.01-0.08%, B: 0.0005-0.003%, Al: 0.01-0.08%, N: 0.0005-0.008%, P: <0.05%, S: <0.005%, and O: <0.008%, the balance being Fe and inevitable impurities.
US 2016/0333432 discloses a case hardening steel which satisfies the following expression (1) representing a relationship between a maximum deformation resistance σMAX (MPa) and a DI value, the maximum deformation resistance σMAX (MPa) being obtained when a test piece which has a size of φ15x22.5 mm and is cut out from a material after spheroidizing, is subjected to compressive deformation by cold forging at a compression ratio of 70% in a state that an end surface thereof is restrained, and the DI value being obtained from a Jominy quenching test: σMAX<12.8xDI+745 . . . Expression (1).
16 m-2.
US 2017/0081741 discloses a heat-treated steel material having strength of 1.800 GPa or more with obtaining excellent toughness and weldability.  The heat-treated steel material includes a chemical composition represented by, in mass %: C: 0.05-0.3%; Mn: 2-10%; Cr: 0.01-1%; Ti: 0.01-0.1%; B: 0.001-0.01%; Si: ≤0.08%; P: ≤0.050%; S: ≤0.05%; N: ≤0.01%; Ni: 0-2%; each of Cu, Mo, and V: 0-1%; each of Al and Nb: 0-1%; and the balance: Fe and impurities.  4612x[C]+102x[Mn]+605≥1800" is satisfied where [C] denotes a C content and [Mn] denotes a Mn content.  The heat-treated steel material includes a microstructure in which 90 volume % or more is formed of martensite, and a dislocation density in the martensite is equal to or more than 9.0x1015 m-2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                            


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732